Citation Nr: 9931866	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  97-31 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for benign 
essential tremors, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased evaluation for osteoarthritis 
of the right knee, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased evaluation for osteoarthritis 
of the left knee, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an increased evaluation for right shoulder 
tendonitis with arthritis, currently evaluated as 10 percent 
disabling.  

5.  Entitlement to an increased evaluation for left shoulder 
tendonitis with arthritis, currently evaluated as 10 percent 
disabling.  

6.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbar spine, currently evaluated as 10 
percent disabling.  

7.  Entitlement to a compensable evaluation for pharyngitis.  

8.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

9.  Entitlement to a total rating based on individual 
unemployability due to service connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1947 to 
December 1976.  

This appeal arises from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied increased ratings for the 
veteran's service-connected disabilities and a total rating 
based on individual unemployability.  

The veteran submitted a notice of disagreement with that 
decision in February 1997.  He stated that he wished to 
appeal all the issues except an increased rating for 
tinnitus.  The issues on appeal are therefore limited to 
those on the title page of this decision.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is manifested by 
average pure tone thresholds of 61 decibels in the right ear 
and 71 decibels in the left ear at 1000, 2000, 3000 and 4000 
hertz and by speech recognition ability of 84 percent in the 
right ear and 94 percent in the left ear.  

2.  The veteran does not currently demonstrate any symptoms 
of pharyngitis.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating to 10 percent, but 
no more, for bilateral hearing loss have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 
4.86 (1999).

2.  The criteria for a compensable rating for pharyngitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.20, 4.31, Diagnostic Code 6516 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.326 (1998).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Hearing Loss

Relevant Laws and Regulations.  During the pendency of this 
appeal new regulations for evaluating hearing impairment have 
been published.  64 Fed. Reg. 25202-25210 (1999) (codified at 
38 C.F.R. §§ 4.85 and 4.86).  The revised criteria are 
effective June 10, 1999.  The evaluation of hearing 
impairment in most cases is based on two criteria:  the 
results of a puretone audiometry test and the results of a 
controlled speech discrimination test.  The old regulations 
provided for rating hearing loss based solely on puretone 
averages only when the Chief of the Audiology Clinic 
certified that language difficulties or inconsistent speech 
audiometry scores made the use of both puretone average and 
speech discrimination inappropriate.  38 C.F.R. § 4.85 as in 
effect prior to June 10, 1999.  The current version of 
38 C.F.R. § 4.86 was retitled "Exceptional patterns of 
hearing impairment," and made changes to better highlight 
the unusual aspects of evaluating uncommon patterns of 
hearing impairment.  The new regulation provides for criteria 
for evaluation of hearing impairment based only on the 
puretone threshold average.  In view of the facts in this 
case, the revised version of 38 C.F.R. §§ 4.85 and 4.86 are 
more favorable to the veteran and will be applied.

The current version of 38 C.F.R. § 4.85, "Evaluation of 
hearing impairment" reads in part as follows: 

(a)  An examination for hearing impairment for VA 
purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations will be conducted without 
the use of hearing aids.  

(b)  Table VI, "Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and 
Speech Discrimination," is used to determine a Roman 
numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of 
speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is location at the point where the 
percentage of speech discrimination and puretone 
threshold average intersect.  

(c)  Table VIa, "Numeric Designation of Hearing 
Impairment Based Only on Puretone Threshold Average," 
is used to determine a Roman numeral designation (I 
through XI) for hearing impairment based only on the 
puretone threshold average.  Table VI will be used when 
the examiner certifies that use of speech discrimination 
test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of Sec. 
4.86. 

(d)  "Puretone threshold average," as used in Tables 
VI and VIa, is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  This 
average is used in all cases (including those in Sec 
4.86) to determine the Roman numeral designation for 
hearing impairment from Table VI or VIa.  

(e)  Table VII, "Percentage Evaluations for Hearing 
Impairment," is used to determine the percentage 
evaluation by combining the Roman numeral designations 
for hearing impairment of each ear.  The horizontal rows 
represent the ear having the better hearing and the 
vertical columns the ear having the poorer hearing.  The 
percentage evaluation is located at the point where the 
row and column intersect.  

(h)  Numeric tables IV, VIa, and VII.  (Tables omitted 
in this decision.)

The current version of 38 C.F.R. § 4.86 has been revised as 
follows:

(a)  When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated separately.

Factual Background.  On the VA audiological evaluation in 
July 1989, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
40
60
LEFT
35
40
55
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  The 
puretone threshold average is 39 in the right ear and 48 in 
the left ear.  

On the VA audiological evaluation in August 1996, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
55
65
80
LEFT
60
70
75
80

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 94 in the left ear.  The 
puretone threshold average is 61 in the right ear and 71 in 
the left ear.

On the VA audiological evaluation in December 1996, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
55
65
80
LEFT
60
70
75
80

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 94 in the left ear.  The 
puretone threshold average is 61 in the right ear and 71 in 
the left ear.  

Analysis.  In this case the puretone thresholds at each of 
the four specified frequencies for the left ear are 55 
decibels or more, thus demonstrating an exceptional pattern 
of hearing impairment under 38 C.F.R. § 4.86.  The Roman 
numeral designation for hearing impairment from Table VI is 
II for the left ear and under Table VIa is VI for the left 
ear.  A higher numeral results under Table VIa.  Roman 
numeral designation for the left ear is therefore the higher, 
VI.  

The puretone thresholds for the right ear do not meet either 
criteria for an exceptional pattern under the revised version 
of 38 C.F.R. § 4.86.  Each of the specified frequencies is 
not 55 decibels or more.  Likewise, the puretone threshold is 
not 30 decibels or less at 1000 Hertz.  The reported 61 
average pure tone threshold loss in the right ear and the 84 
percent correct speech discrimination score in the right ear, 
when entered into Table VI of § 4.85, result in a numeric 
designation of III in the right ear.

As noted above, the reported 71 average pure tone threshold 
loss in the left ear when entered into Table VIa of § 4.85(h) 
result in a numeric designation of VI in the left ear.  When 
applied to Table VII of § 4.85(h), the numeric designations 
of III in the right ear and VI in the left ear translate to a 
10 percent evaluation for the veteran's service-connected 
hearing disability.  38 C.F.R. §§ 4.85 and 4.86.

The assignment of a disability evaluation for hearing 
impairment is a purely mechanical application of the rating 
criteria.  The Court has held that the assignment of a 
disability rating for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345,349 
(1992).


Pharyngitis

Relevant Laws and Regulations.  The severity of a disability 
is ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule of Rating Disabilities, 
38 C.F.R. Part 4.  The RO has rated the veteran's pharyngitis 
as analogous to chronic laryngitis, as is permissible under 
the provisions of 38 C.F.R. § 4.20, in instances, as this, 
when an unlisted condition is encountered.

During the pendency of this appeal the criteria for 
evaluating disability due to diseases of the nose and throat 
was revised.  61 Fed. Reg. 46720 (1996).

Prior to October 7, 1996, the criteria for a 10 percent 
rating for pharyngitis, when rated by analogy to laryngitis, 
required catarrhal inflammation of the vocal cords or mucous 
membrane and moderate hoarseness.  38 C.F.R. § 4.96, 
Diagnostic Code 6516 (1996).  Effective October 7, 1996 a 10 
percent rating requires hoarseness with inflammation of the 
cords or mucous membranes.  38 C.F.R. § 4.97, Diagnostic Code 
6516 (1998).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Factual Background.  In January 1977 the veteran was examined 
by VA.  Examination revealed mild inflammation of the pharynx 
with scattered lymphoid follicles.  The diagnosis was 
pharyngitis.  By a rating dated in February 1997, the RO 
established service connection for pharyngitis, rated as zero 
percent disabling effective from December 1976.  The 
pharyngitis has been continuously rated as zero percent 
disabling since this time.

A VA examination was conducted in August 1996.  The veteran's 
throat was noted to be normal.

Private medical records dated in January 1997 noted that the 
veteran continued to deny any shortness of breath or 
swallowing difficulties.  He reported a "gravelly voice" 
toward the end of the day.  

Analysis.  The Board finds that the "new" criteria are more 
favorable in this instance inasmuch as the criteria are the 
same with the exception that the new criteria omit the 
requirement that inflammation of the vocal cords be catarrhal 
and that hoarseness be moderate.  Under the new criteria, a 
10 percent rating simply requires hoarseness with 
inflammation of the cords or mucous membranes.  38 C.F.R. 
§ 4.97, Diagnostic Code 6516 (1998).  VA examination in 
August 1996 failed to find any evidence of hoarseness or 
inflammation.  The veteran's throat was noted to be normal.  
While private medical records dated in January 1997 noted 
that the veteran reported a "gravelly voice" toward the end 
of the day, no inflammation of the cords or mucous membranes 
was identified.  In the absence any evidence of inflammation 
of the cords or mucous membranes, there is no basis for the 
assign-ment of a 10 percent rating for pharyngitis.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for pharyngitis.


ORDER

An increased rating to 10 percent for bilateral hearing loss 
is granted, subject to regulations governing the payment of 
monetary benefits.  

An increased rating for pharyngitis is denied.  


REMAND

The veteran's representative, in a statement dated in 
September 1999, argued that the most recent VA orthopedic 
examination is inadequate for rating purposes since it failed 
to comment on the presence or absence of spasms and postural 
abnormalities and because it did not determine if pain was 
objectively demonstrated on motion or if the veteran suffered 
additional functional loss due to pain, incoordination, or 
weakened movement pursuant to 38 C.F.R. §§ 4.40 and 4.45; 
Massey v. Brown, 7 Vet. App. 204 (1994), and DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  The representative suggested 
that another VA orthopedic examination be ordered to remedy 
these deficiencies.  The representative pointed out that the 
issue of entitlement to a total rating based on 
unemployability must also be remanded inasmuch as this issue 
is inextricably intertwined with the increased evaluation 
issues.

The veteran has been diagnosed with amyotrophic lateral 
sclerosis (ALS).  Service connection was denied for ALS in a 
September 1997 rating action by the RO.  The veteran is 
service connected for benign essential tremors, 
osteoarthritis of the knees, tendonitis of the shoulders and 
degenerative joint disease of the lumbar spine.  In August 
1996 a VA examiner diagnosed ALS, with atrophy of the 
musculature of both shoulders.  Although it is clear that the 
veteran has some degree of disability attributable to his 
nonservice-connected ALS, the Board is unable to determine 
from the evidence of record to what degree the veteran's 
tremors and any limitation of motion of his joints is 
attributable to his service-connected disabilities versus the 
ALS.  The Board may consider only independent medical 
evidence to support its findings.  If the medical evidence of 
record is insufficient, the Board is free to supplement the 
record by ordering a medical examination.  The Board may not 
base its decision on its own unsubstantiated opinion.  See 
Colvin v. Derwinski, 1 Vet. App. 171,175 (1991).  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107 (a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998).  The Court has held 
that the duty to assist the veteran in obtaining available 
facts and evidence to support his claim includes obtaining 
pertinent evidence that applies to all relevant facts.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).  This duty also 
includes providing additional examinations by a specialist 
when recommended or indicated.  Hyder v. Derwinski, 
1 Vet.App. 221 (1991).  Accordingly, this case is REMANDED to 
the RO for the following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him in the recent past for 
benign essential tremors, osteoarthritis 
of the knees, tendonitis of the 
shoulders, and degenerative joint disease 
of the lumbar spine.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.

2.  The veteran should be afforded an 
orthopedic examination to determine the 
severity of the veteran's osteoarthritis 
of the knees, tendonitis of the shoulders 
and degenerative joint disease of the 
lumbar spine.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner must report range of motion in 
degrees of arc and designate any portion 
of the arcs of motion which are painful.  
The examiner should comment on the 
presence of pain, weakness, 
incoordination, fatigue, muscle atrophy, 
or any unusual motions, as well as the 
effect of the service-connected 
conditions on the veteran's ability to 
function and the degree of functional 
loss that is likely to result from a 
flare-up of symptoms or on extended use 
of the affected joints.  Additionally, 
the examiner should comment upon the 
impact that ALS has on the veteran's 
functional capacity and the degree to 
which the ALS creates functional 
impairment that may be dissociated from 
the impairment caused by the service 
connected disabilities.  If the 
functional impairment created by the ALS 
can not be dissociated, the examiner 
should so indicate.

3.  The veteran should be afforded a 
neurology examination to determine the 
severity of the veteran's benign 
essential tremor.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should comment upon whether or 
not the ALS has an impact on the 
functional capacity affected by the 
service-connected benign essential 
tremor, and if such overlap exists, the 
degree to which the nonservice-connected 
ALS creates functional impairment that 
may be dissociated from the impairment 
caused by the service-connected 
disability.  If the functional impairment 
created by the nonservice-connected ALS 
can not be dissociated, the examiner 
should so indicate.

Following completion of the above actions, the case should be 
reviewed by the RO.  If the benefits sought remain denied, or 
if a notice of disagreement is received regarding any other 
issue, the veteran and his representative should be provided 
with an appropriate supplemental statement of the case and 
given the opportunity to respond.  The case should then be 
returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals







